This cause coming on to be heard on petition of respondents for a rehearing and for modification of the judgment entered herein November 22, 1940, and the Court being fully advised in the premises, it is upon consideration thereof ordered and decreed that the petition for rehearing be denied. As to the motion for modification of the judgment, it appears that the cause has been pending for more than eighteen months, that such litigation while pending tends to reflect on the character and integrity of some of the respondents, and that Section Four of the Declaration of Rights requires that all litigation be disposed of without delay. It is accordingly ordered that the judgment of November 22, 1940, be amended so as to direct the Chancellor to enter an order allowing the petitioners thirty days from the date hereof, unless in his discretion more time should be allowed in which to make up the issues and to take and submit such testimony as they may care to offer in support of their contention and that following such period, respondents may have thirty days to take and submit such *Page 109 
testimony as they may care to offer. The relators may if they desire then be awarded such brief period as the chancellor may deem proper to submit any rebuttal testimony. The cause shall then be ready for final disposition and shall be promptly considered.
It is so ordered.
TERRELL, C. J., WHITFIELD, BUFORD, BROWN and CHAPMAN, J. J., concur.
Justices THOMAS and ADAMS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.